Exhibit 99.1 CONTACT: James E. Adams Executive Vice President and Chief Financial Officer 423-278-3050 GREEN BANKSHARES REPORTS SECOND QUARTER NET INCOME OF $1,561,000 OR $0.12 PER DILUTED SHARE GREENEVILLE, Tenn. (July 21, 2010) – Green Bankshares, Inc. (NASDAQ:GRNB), the holding company for GreenBank, today reported net income available to common shareholders of $1,561,000 for the second quarter of 2010 compared with net income available to common shareholders of $1,946,000 for the first quarter of 2010 and a net loss available to common shareholders of $151,400,000 for the second quarter of 2009.The net loss for the second quarter of 2009 primarily reflected a non-cash, one-time goodwill impairment charge totaling $143,389,000; excluding this impairment charge, the net operating loss for the year-earlier quarter was $13,986,000 (please refer to the non-GAAP measurement reconciliation on page 5).For the six months ended June 30, 2010, net income available to common shareholders totaled $3,507,000 compared with a net loss available to common shareholders of $10,438,000 for the same period a year ago after excluding the onetime, non-cash, after-tax goodwill impairment charge of $137,414,000. On a diluted per share basis, net income available to common shareholders totaled $0.12 for the second quarter of 2010 and $0.15 for the first quarter of 2010 compared with a net loss available to common shareholders of $1.07 after excluding the impact of the non-cash after-tax goodwill impairment charge of $10.51 for the second quarter of 2009.On a year-to-date basis, diluted per share net income available to common shareholders totaled $0.27 compared with a net loss available to common shareholders of $0.80 per diluted share for the first six months of 2009 after excluding the impact of the non-cash, after-tax goodwill impairment charge of $10.52. Excluding preferred stock dividends paid to the U.S. Treasury and the accretion of discount on common stock warrants issued to the U.S. Treasury, the Company reported net income of $2,811,000 for the second quarter of 2010 and $6,007,000 for the six months ended June 30, 2010, compared with a net loss of $150,150,000 and $145,370,000, respectively, for the comparable periods in 2009. Other highlights of the quarter included improving capital levels, higher year-over-year net interest income and generally stable credit quality conditions. Improving capital levels: Consolidated: 2Q10 1Q10 4Q09 3Q09 2Q09 Tangible common book value per share $ Tangible common equity to assets ratio % Bank Regulatory Ratios: Tier 1 leverage ratio % Tier 1 risk-based capital ratio % Total risk-based capital ratio % · All capital ratios continued to improve as profitability of the Company modestly improves given the lingering stress apparent in this phase of the economic cycle (see the non-GAAP measurement reconciliation on page 5 regarding tangible equity and book value per share). -MORE- GRNB Reports Second Quarter Results Page 2 July 21, 2010 Net interest income: (dollars in thousands) 2Q10 1Q10 4Q09 3Q09 2Q09 Net interest income $ Net interest margin % Average earning assets $ · Both net interest income and the net interest margin were negatively affected during the second quarter of 2010 by loan interest reversals totaling approximately $610,000 as $22,415,000 of loans were moved to non-accrual status. Credit quality: Summary: (dollars in thousands) 2Q10 1Q10 4Q09 3Q09 2Q09 Net loan charge-offs $ New non-accrual loans added $ Reserves to total loans % Non-performing assets $ Changes in non-performing assets: (dollars in thousands) Non-Accrual Loans OREO Past Due > 90 days Total (1) March 31, 2010 $ Loan foreclosures ) n/a n/a Gross loan charge-offs ) n/a n/a ) New non-accrual loans n/a n/a Reduction of non-accrual loans ) n/a n/a ) OREO sales proceeds n/a ) n/a ) OREO write-downs, net n/a ) n/a ) Change in past due > 90 days n/a n/a June 30, 2010 $ (1)On average, all non-performing assets have been written down by 26%. Loan portfolio migration: (Dollars in thousands) 2Q10 1Q10 2Q09 Commercial real estate portfolio: Acquisition & development $ $ $ Lot warehouse Commercial 1-4 family construction Total speculative 1-4 family Commercial vacant land Commercial construction non-owner occupied Commercial construction owner occupied Consumer residential construction Total construction and development Non-owner occupied commercial real estate Total commercial real estate $ $ $ -MORE- GRNB Reports Second Quarter Results Page 3 July 21, 2010 Stephen M. Rownd, Chairman and Chief Executive Officer, commented, "While the outlook for economic recovery remains uncertain, we have taken a number of strategic steps that include the continued reduction in our construction and development portfolios, as indicated in the foregoing loan migration table, coupled with accelerated problem asset resolution through the segregation of staffing in our special assets area and by transferring additional resources into this area.At June 30, 2010, our loan loss reserves to total loans was 2.60% and our loan loss reserves were approximately 2.8 times annualized net charge-offs.Our non-performing asset and charge-off levels may remain elevated over the next few quarters based on trends in general economic conditions and as we realize the results of our strategic actions." The following information graphically displays the consolidated loan portfolio by purpose code as of June 30, 2010: Non-interest income totaled approximately $8.8 million during the second quarter of 2010, rising 14% on a linked quarter basis and up 29% compared with the second quarter of 2009.During the second quarter of 2010 and 2009, the Company reported net Other-Than-Temporary Impairment (OTTI) charges taken on securities of $93,000 and $733,000, respectively.For the first six months of 2010, non-interest income, including OTTI charges, totaled almost $16.4 million compared with $13.8 million for the same period a year ago, an increase of 20%.Excluding year-to-date OTTI charges of $93,000 in 2010 and $733,000 in 2009, non-interest income improved 14% in the first six months of 2010.The principal contributors to both the quarterly and year-to-date improvements in non-interest income were higher service charge revenues on deposits together with increased annuity sales activity.The ongoing success of GreenBank's High Performance Checking product added 3,562 net new checking account customers during the second quarter of 2010 for a new account opening ratio of 2.02 new accounts opened for each account closed. -MORE- GRNB Reports Second Quarter Results Page 4 July 21, 2010 Non-interest expenses totaled approximately $21.3 million for the second quarter of 2010, increasing less than 4% from the first quarter of 2010.Excluding the one-time, non-cash, goodwill impairment charge of $143.4 million recorded during the second quarter of 2009, non-interest expenses declined 15% from the year-earlier quarter.Driving the second quarter 2010 increase in non-interest expenses were normal non-executive compensation increases along with annuity sales commissions; higher advertising costs associated with a proactive program implemented to solicit customers to participate in the "opt-in" provisions of the Bank's overdraft program; higher FDIC insurance expenses and increased losses on the disposition of OREO-related properties. Greeneville, Tennessee-based Green Bankshares, Inc., with total assets of approximately $2.5 billion, is the holding company for GreenBank.GreenBank, which traces its origin to 1890, has 63 branches across East and Middle Tennessee, and one branch each in Bristol, Virginia, and Hot Springs, North Carolina.It also provides wealth management services through its GreenWealth Division and residential mortgage lending through its Mortgage Division.In addition, GreenBank conducts separate businesses through three wholly owned subsidiaries: Superior Financial Services, Inc., a consumer finance company; GCB Acceptance Corporation, a consumer finance company specializing in automobile lending; and Fairway Title Co., a title insurance company. Certain matters discussed in this news release are not historical facts but are "forward-looking statements" within the meaning of and are furnished pursuant to the Private Securities Litigation Reform Act of 1995.All forward-looking statements involve risk and uncertainty and actual results could differ materially from the anticipated results or other expectations expressed in the forward-looking statements.Risks and uncertainties related to the Company's business are discussed in the Company's SEC filings, including its Annual Report on Form 10-K for the year ended December 31, 2009, and include, but are not limited to, (1) deterioration in the financial condition of borrowers resulting in significant increases in loan losses and provisions for those losses; (2) continuation of the historically low short-term interest rate environment; (3) changes in loan underwriting, credit review or loss reserve policies associated with economic conditions, examination conclusions, or regulatory developments; (4) increased levels of non-performing and repossessed assets and the ability to resolve these may result in future losses; (5) greater than anticipated deterioration or lack of sustained growth in the national or local economies; (6) rapid fluctuations or unanticipated changes in interest rates; (7) the impact of governmental restrictions on entities participating in the Capital Purchase Program of the United States Department of the Treasury; (8) changes in state and federal legislation, regulations or policies applicable to banks or other financial service providers, including regulatory or legislative developments arising out of current unsettled conditions in the economy and (9) the loss of key personnel.The Company undertakes no obligation to update forward-looking statements. -MORE- GRNB Reports Second Quarter Results Page 5 July 21, 2010 GREEN BANKSHARES, INC. Reconciliation of Non-GAAP Measures Presented in Earnings Release (Dollars in thousands) Three Months Ended Six Months Ended June 30, March 31, June 30, June 30, June 30, Total non-interest expense $ Goodwill impairment charge ) ) Operating expenses $ Net income (loss) available to common shareholders $ $ $ ) $ $ ) Goodwill impairment charge, net of tax Net operating income (loss) $ $ $ ) $ $ ) Per Diluted Share: Net income (loss) available to common shareholders $ $ $ ) $ $ ) Goodwill impairment charge,net of tax Net operating income (loss) $ $ $ ) $ $ ) 2Q10 1Q10 4Q09 3Q09 2Q09 Total shareholders' equity $ Less: Core deposit and other intangibles ) Preferred stock ) Tangible common equity $ Total assets $ Less: Core deposit and other intangibles ) Total tangible assets $ Use of Non-GAAP financial measures The above table presents computations and other financial information excluding the goodwill impairment charge incurred by the Company in the second quarter of 2009 (non-GAAP). The goodwill impairment charge is included in the financial results presented in accordance with generally accepted accounting principles (GAAP). The Company believes that the exclusion of goodwill impairment in expressing net operating income (loss), operating expenses and earnings (loss) per share data provides a more meaningful base for period to period comparisons which will assist investors in analyzing the operating results of the Company and predicting operating performance. The Company utilizes these non-GAAP financial measures to compare the operating performance with comparable periods in prior years and with internally prepared projections. Non-GAAP financial measures have inherent limitations, are not required to be uniformly applied and are not audited. To mitigate these limitations, the Company has policies in place to address goodwill impairment from other normal operating expenses to ensure that the Company's operating results are properly reflected for period to period comparisons. -MORE- GRNB Reports Second Quarter Results Page 6 July 21, 2010 GREEN BANKSHARES, INC. Unaudited Financial Highlights (In thousands, except per share amounts) Three Months Ended Six Months Ended June 30, March 31, June 30, June 30, June 30, Interest income $ Interest expense Net interest income Provision for loan losses Net interest income (loss) after provision for loan losses ) Non-interest income Non-interest expense Income (loss) before income taxes ) ) Income tax provision (benefit) ) ) Income (loss) ) ) Preferred stock dividends and related cost Net income (loss) available to common shareholders $ $ $ ) $ $ ) Comprehensive income (loss) $ $ $ ) $ $ ) Earnings (loss) per common share: Basic $ $ $ ) $ $ ) Diluted 1 $ $ $ ) $ $ ) Weighted average commonshares: Basic Diluted Dividends declared per common share $ June 30, March 31, June 30, Total assets $ $ $ Cash and cash equivalents Investment and other securities Loans, net of unearned interest Allowance for loan losses ) ) ) Deposits Shareholders' equity Common shareholders' equity 2 Tangible common shareholders' equity 3 Common book value per share 2 Tangible common book value per share 3 1 Diluted weighted average shares outstanding for the three- and six-month periods ended June 30, 2009, exclude 105,734 and 92,420 restricted average shares, respectively, because their impact would be anti-dilutive. 2 Common shareholders' equity is shareholders' equity less preferred stock. 3 Tangible common shareholders' equity is shareholders' equity less goodwill, intangible assets and preferred stock. -END- GREEN BANKSHARES, INC. Consolidated Balance Sheets June 30, 2010, December 31, 2009 and June 30, 2009 (Dollars in thousands) (Unaudited) (Unaudited) June 30, December 31, June 30, 2009* ASSETS Cash and due from banks $ $ $ Federal funds sold Cash and cash equivalents Interest earning deposits in other banks - Securities available-for-sale ("AFS") Securities held-to-maturity (with a market value of $625, $638 and $595 on June 30, 2010, December 31, 2009 and June 30, 2009) FHLB and other stock, at cost Loans held for sale Loans, net of unearned income Allowance for loan losses ) ) ) Other real estate owned and repossessed assets Bank premises and equipment, net Cash surrender value of life insurance Goodwill - - - Core deposit and other intangibles Other assets Total assets $ $ $ LIABILITIES AND SHAREHOLDERS' EQUITY Non-interest-bearing deposits $ $ $ Interest-bearing deposits Brokered deposits Total deposits Repurchase agreements FHLB advances and notes payable Subordinated debentures Accrued interest payable and other liabilities Total liabilities SHAREHOLDERS' EQUITY Preferred stock: no par value, 1,000,000 shares authorized; 72,278, 72,278 and 72,278 shares outstanding Common stock: $2 par value, 20,000,000 shares authorized; 13,192,109, 13,171,474 and 13,175,817 shares outstanding Common stock warrants Additional paid in capital Retained earnings (deficit) Accumulated other comprehensive income ) Total shareholders' equity Total liabilities & shareholders' equity $ $ $ * Derived from Audited Consolidated Financial Statements. GREEN BANKSHARES, INC. Consolidated Statements of Income and Comprehensive Income Three Months Ended June 30, 2010, March 31, 2010 and June 30, 2009 and Six Months Ended June 30, 2010 and 2009 (Unaudited) (Dollars in thousands except share and per share data) Three Months Ended Six Months Ended June 30, March 31, June 30, June 30, June 30, Interest income: Interest and fees on loans $ Taxable securities Nontaxable securities FHLB and other stock Federal funds sold and other 99 94 36 81 Total interest income Interest expense: Deposits Federal funds purchased and repurchase agreements 5 6 7 11 16 FHLB advances and notes payable Subordinated debentures Total interest expense Net interest income Provision for loan losses Net interest income (loss) after provision for loan losses ) Non-interest income: Service charges on deposit accounts Other charges and fees Trust and investment services income Mortgage banking income Other income Securities gains (losses), net Other-than-temporary impairment ) - ) ) ) Less non-credit portion recognized in other comprehensive income - Total securities gains (losses), net ) - ) ) ) Total non-interest income Non-interest expense: Employee compensation Employee benefits Occupancy expense Equipment expense Computer hardware/software expense Professional services Advertising OREO maintenance expense Collection and repossession expense Loss on OREO and repossessed assets FDIC insurance Core deposit and other intangible amortization Goodwill impairment - - - Other expenses Total non-interest expense Income (loss) before income taxes ) ) Income taxes provision (benefit) ) ) Net income (loss) ) ) Preferred stock dividends and accretion of discount on warrants Net income (loss) available to common shareholders $ $ $ ) $ $ ) Comprehensive income (loss) $ $ $ ) $ $ ) Per share of common stock: Basic earnings (loss) $ $ $ ) $ $ ) Diluted earnings (loss) $ $ $ ) $ $ ) Dividends $ Weighted average shares outstanding: Basic Diluted(1) (1) Diluted weighted average shares outstanding exclude 105,734 and 92,420 restricted average shares for the three and six month periods ended June 30, 2009 because their impact would be anti-dilutive. GREEN BANKSHARES, INC. Consolidated Financial Highlights (UNAUDITED) (Dollars in thousands except share and per share data) June 30, December 31, % Change Financial Condition Data: Assets $ $ -3.43 % Loans, net of unearned interest -5.66 % Cash and investments % Federal funds sold -54.05 % Deposits -4.43 % FHLB advances and notes payable -0.09 % Subordinated debentures % Repurchase agreements -0.85 % Shareholders' equity % Common shareholders' equity (1) % Tangible common shareholders' equity (2) % Tangible shareholders' equity (3) % Ratios: Common book value per share (1) $ $ % Tangible common book value per share (2) $ $ % Total tangible equity to tangible assets (3)(4) % % % Tangible common equity to tangible assets (2)(4) % % % Average equity to average assets % % -18.39 % (1) Common shareholders' equity is shareholders' equity less preferred stock. (2) Tangible common shareholders' equity is shareholders' equity less goodwill, intangible assets and preferred stock. (3) Tangible shareholders' equity is shareholders' equity less goodwill and intangible assets. (4) Tangible assets is total assets less goodwill and intangible assets. Three Months Ended Six Months Ended June 30, June 30, % Change % Change Operating Data: Total interest income $ $ -10.19
